     3:16-cr-30021-SEM-TSH # 45    Page 1 of 10                                    E-FILED
                                                          Friday, 17 July, 2020 02:57:31 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 16-30021-001
                                         )
JAMILL GRANT,                            )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Jamill Grant’s Amended Motion

for Compassionate Release (d/e 38) requesting a reduction in his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons set forth below, the motion is GRANTED.

                             I. BACKGROUND

     On August 22, 2016, Defendant pled guilty to each count of a

three-count Indictment. Minute Entry, Aug. 22, 2016. All three

counts charged Defendant with distribution of heroin in violation of

21 U.S.C. §§ 841(a)(1) and (b)(1)(C). Indictment, d/e 4. On January

20, 2017, Defendant was sentenced to 120 months’ imprisonment

on each count to run concurrently and 6 years of supervised release

                              Page 1 of 10
     3:16-cr-30021-SEM-TSH # 45   Page 2 of 10




on each count to run concurrently. See Minute Entry Jan. 20,

2017; Judgment, d/e 26. Defendant is currently incarcerated at

FCI Milan, and his projected release date is October 6, 2024. See

Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed July 17, 2020). As

of July 17, 2020, FCI Milan has six active confirmed inmate cases

of COVID-19 and one active confirmed staff member case. See

COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed July 17, 2020).

     On July 6, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 36. On July 12, 2020, following the appointment of the Federal

Public Defender’s Office to represent Defendant, an Amended

Motion for Compassionate Release was filed. See d/e 38.

Defendant seeks compassionate release due to his health issues

and the COVID-19 pandemic.

     Defendant is a 49-year-old male who has been diagnosed with

Type II diabetes, hypertension, and osteomyelitis and is considered

obese as he is 6’2” and 274 lbs. On July 15, 2020, the Government

filed a response stating that it does not object to Defendant’s motion


                             Page 2 of 10
     3:16-cr-30021-SEM-TSH # 45   Page 3 of 10




provided that an appropriate release plan is in place. See d/e 42.

On July 17, 2020, the Court held a video hearing on Defendant’s

Amended Motion for Compassionate Release at which the Court

questioned Defendant and Defendant’s cousin, Mario Register, who

Defendant intends to live with if he is released.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP


                             Page 3 of 10
     3:16-cr-30021-SEM-TSH # 45   Page 4 of 10




denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     A.   Exhaustion

     The Court concludes that § 3582(c)(1)(A) does not require the

Court to wait to consider a compassionate release request if there is

a credible claim of serious and imminent harm from this pandemic.

That does not mean the Court will waive the exhaustion



                             Page 4 of 10
     3:16-cr-30021-SEM-TSH # 45   Page 5 of 10




requirements in all cases. The decision must be made on a case-

by-case basis.

     In this case, it is unclear if Defendant has submitted a request

for compassionate release to the warden of his facility. See Am.

Mot. Compassionate Release 2. In its response, the Government

does not seek to enforce the 30-day requirement. See Resp. 2. The

Court therefore finds that exhaustion of administrative remedies

pursuant to 18 U.S.C. § 3582(c)(1)(A) is not an issue in this case.

     B.    Compassionate Release

     The Court begins with the factors set out in 18 U.S.C. §

3553(a). Defendant is currently serving a 120-month term of

imprisonment for three counts of distribution of heroin. While

incarcerated, Defendant has only been disciplined once for being

insolent to a staff member. See Probation’s Mem. 1, d/e 43. He

has taken several educational courses and has been working

towards his GED. See Am. Mot. Compassionate Release 7.

Defendant has shown he has spent his time while incarcerated

trying to better himself.

     The U.S. Probation Office has reviewed Defendant’s release

plan and suggested living arrangement but was not able to contact


                             Page 5 of 10
     3:16-cr-30021-SEM-TSH # 45   Page 6 of 10




Mr. Register—the individual Defendant proposed to live with if

released. ---
          See Probation’s Mem. 2. At a hearing held on

Defendant’s amended motion, however, contact was made with Mr.

Register and Mr. Register reported that he would make himself

available for the Probation Office to conduct a virtual inspection of

the proposed residence.

     The Court has reconsidered the factors in § 3553(a) and

concludes that they entitle Defendant to compassionate release.

     The Court must also consider whether “extraordinary and

compelling reasons warrant such a reduction” and is “consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison.




                             Page 6 of 10
     3:16-cr-30021-SEM-TSH # 45   Page 7 of 10




     Defendant is a 49-year-old African American male with

hypertension, diabetes, and obesity. Obesity and diabetes are both

conditions that increase Defendant’s risk of serious illness or death

if Defendant contracts COVID-19. See People with Certain Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2

Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-

at-higher-risk.html (last accessed July 17, 2020). Hypertension is a

condition that may increase Defendant’s risk of serious illness or

death if Defendant contracts COVID-19. Id. While the CDC does

not specifically list osteomyelitis as a risk factor, the CDC states

that people with compromised immune systems are at increased

risk from COVID-19. Id. Defendant’s osteomyelitis—which in

simple terms is an infection in the bone of his leg—requires regular

treatment with intravenous antibiotics in order to ensure that the

infection does not spread to Defendant’s bloodstream, which could

be fatal. Am. Mot. Compassionate Release 4. Because of that

condition, Defendant had been scheduled for transfer to a hospital

outside of the institution for surgery to amputate the infected leg.


                             Page 7 of 10
     3:16-cr-30021-SEM-TSH # 45     Page 8 of 10




That surgery, however, has been indefinitely postponed due to the

ongoing COVID-19 pandemic.

      As of July 17, 2020, FCI Milan has six active confirmed inmate

case and one active confirmed staff member case of COVID-19. See

COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed July 17, 2020).

The facility has had three inmates die from COVID-19. Id. The

facility has already had another ninety-two inmates and fifty-five

staff members who contracted COVID-19 but recovered. Id.

      The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13.1 If Defendant quarantines himself at his new place of

residence away from any other household members, that will

diminish the risk of spreading the virus. Otherwise, the Court does

not find that Defendant poses a danger to the community.

      The Court, taking all the relevant facts into account, finds that

Defendant has established that there exist extraordinary and


1 Section 1B1.13 of the Sentencing Guidelines has not been amended to reflect
the First Step Act’s amendment to 18 U.S.C. § 3582(c)(1)(A). As it stands, §
1B1.13 refers to a reduction “upon the motion of the Director of the Bureau of
Prisoners.” No policy statement provides guidance for when a defendant files a
motion. Nevertheless, the Court considers § 1B1.13.

                                Page 8 of 10
     3:16-cr-30021-SEM-TSH # 45   Page 9 of 10




compelling reasons that warrant a reduction in his term of

imprisonment, and the Court finds that compassionate release is

appropriate in this case.

                            III. CONCLUSION

     For the reasons set forth above, Defendant Jamill Grant’s

Amended Motion for Compassionate Release (d/e 38) is GRANTED.

The Court hereby reduces Defendant’s term of imprisonment from

120 months on each of Counts 1, 2, and 3 to time served.

Defendant’s pro se Motion for Compassionate Release (d/e 36) is

DENIED AS MOOT.

     The Court modifies Defendant’s conditions of supervised

release to require Defendant to spend two months on home

confinement, which includes a strict 14-day isolation quarantine,

with the home confinement starting as soon as possible after his

term of supervised release begins. Defendant shall be monitored by

telephonic monitoring as approved by the United States Probation

Office until such time as the U.S. Probation office is able to

implement electronic monitoring. All other aspects of Defendant’s

sentence shall remain the same.




                              Page 9 of 10
     3:16-cr-30021-SEM-TSH # 45   Page 10 of 10




     On July 16, 2020, the Court directed the Bureau of Prisons to

administer a COVID-19 test on Defendant. The Court was informed

that Defendant has tested negative. The Bureau of Prisons is

therefore ORDERED to release Defendant IMMEDIATELY. The

Clerk is DIRECTED to send a copy of this Opinion to the Bureau of

Prisons. Defendant must self-quarantine for a period of 14 days

beginning at the time of his release, including while he travels from

the FCI Milan to his new place of residence. Defendant shall travel

to his new place of residence in a vehicle that allows him to follow

the CDC’s social distancing guidelines, which include staying at

least six feet from others and everyone wearing a face mask and

gloves.


ENTER: July 17, 2020.

                                  s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                            Page 10 of 10
